RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha concedido a los empleados y funcionarios de la Rama *575Judicial el viernes 27 de noviembre de 2009 libre con cargo a vacaciones.
Por lo tanto, y de acuerdo con nuestra facultad para reglamentar los procedimientos judiciales al computar los términos dispuestos en las distintas leyes y reglas aplicables a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72 y 73), y se considerará el viernes 27 de noviembre de 2009 como si fuera día feriado completo. Cualquier término a vencer en ese día se extenderá hasta el lunes 30 de noviembre de 2009, próximo día laborable.

Se ordena la inmediata difusión pública de esta Resolución. Püblíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo